        Case 1:18-cv-02082-TFH Document 12-2 Filed 11/05/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DISTRICT OF COLUMBIA

ROY STEWART MOORE and                         )
KAYLA MOORE,                                  )
                                              )
          Plaintiffs,                         )
                                              )
v.                                            )    Case No. 1:18-cv-02082
                                              )
SACHA NOAM BARON COHEN,                       )
SHOWTIME NETWORKS, INC., and                  )
CBS CORPORATION,                              )
                                              )
          Defendants.                         )


                                   PROPOSED ORDER

       Upon consideration of the Consent Motion for Extension of Time to Answer or

Otherwise Respond to the Complaint filed herewith by Defendants Sacha Noam Baron Cohen,

Showtime Networks Inc., and CBS Corporation (“Defendants”), it is

       ORDERED that Defendants’ motion is granted, and that the deadline for all Defendants

to answer or otherwise respond to the Complaint is extended to fourteen (14) days after this

Court resolves Defendants’ pending Motion to Transfer Case (ECF No. 6).

       Dated this ___ day of ____________, 2018.



                                          Hon. Thomas F. Hogan
                                          United States District Judge
